Case 2:20-cv-00030-JRG Document 117 Filed 12/10/20 Page 1 of 2 PageID #: 14817




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,              §
                                            §
                 Plaintiff,                 §
                                            §
 v.                                         §
                                            §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                            §
 VERIZON COMMUNICATIONS, INC.,              §
 VERIZON BUSINESS NETWORK                   §
 SERVICES, INC., VERIZON ENTERPRISE         §
 SOLUTIONS, LLC, CELLCO                     §
 PARTNERSHIP D/B/A VERIZON                  §
 WIRELESS, INC., VERIZON DATA               §
 SERVICES LLC, VERIZON BUSINESS             §
 GLOBAL LLC, VERIZON SERVICES               §
 CORP.                                      §
              Defendants.                   §
 ___________________________________        §
                                            §
                                            §
 VERIZON BUSINESS NETWORK                   §
 SERVICES, INC., CELLCO PARTNERSHIP         §
 D/B/A VERIZON WIRELESS, VERIZON            §
 DATA SERVICES LLC, VERIZON                 §
 BUSINESS GLOBAL LLC, VERIZON               §
 SERVICES CORP., AND VERIZON                §
 PATENT AND LICENSING INC.                  §
                                            §
          Counterclaim-Plaintiffs,          §
 v.                                         §
                                            §
 HUAWEI TECHNOLOGIES CO. LTD.,              §
 HUAWEI TECHNOLOGIES USA, INC.,             §
 AND FUTUREWEI TECHNOLOGIES INC.            §
                                            §
        Counterclaim-Defendants.            §

                                       ORDER

      The Court issues this Order sua sponte. On December 9, 2020, Defendants’ filed two

Motions to Compel (Dkt. Nos. 115, 116). Several other motions are set for hearing on
Case 2:20-cv-00030-JRG Document 117 Filed 12/10/20 Page 2 of 2 PageID #: 14818

   .

December 17, 2020. To promote judicial efficiency, the Court hereby SETS Defendants’ Motions

to Compel (Dkt. No. 115, 116) for hearing via videoconference at 9:00 a.m. CT on Thursday,

December 17, 2020. Accordingly, any responsive briefing to such Motions to Compel is hereby

expedited such that any responsive briefing shall be due not later than 5:00 p.m. CT on

Monday, December 14, 2020.

       So ORDERED and SIGNED this 10th day of December, 2020.




                                                    ____________________________________
                                                    RODNEY GILSTRAP
                                                    UNITED STATES DISTRICT JUDGE




                                             2
